





CITATION: Starson v. Pearce, 2011 ONCA 37



DATE: 20110117



DOCKET: C50774



COURT OF APPEAL FOR ONTARIO



Weiler, Blair and Epstein JJ.A.



BETWEEN



Professor Starson



Applicant (Appellant)



and



Dr. Mark Pearce



Respondent (Respondent)



Meredes Perez, as
amicus curiae



Janice Blackburn, for the respondent



Heard: January 10, 2011



On appeal from the order of Justice
          Gloria R. Klowak of the Superior Court of Justice, dated June 23, 2009.



APPEAL BOOK ENDORSEMENT



[1]

The appeal was peremptory to the appellant.  The appellant chose
    not to appear. Through
amicus
he has advised the court that his decision
    not to appear is a principled one, because the Supreme Court of Canada, he
    says, has already decided the issue.  This is not a reason for his failure
    to appear to pursue the appeal but only an argument in support of his
    position.

[2]

He personally appeared and represented his interests in the hearings at
    first instance.  The appellant has been advised that the
amicus
is
    not his lawyer and that the appeal could be dismissed if he chose not to
    appear.  The respondent submits that having regard to the fact the
    appellant has chosen not to appear and that the appeal is very fact specific it
    should be dismissed.  In all the circumstances the appeal is dismissed as
    an abandoned appeal.


